DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Status: 
Claim 9 is canceled.
Claims 1-8 and 10-23 are pending and they are examined as following:

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every features of the invention specified in the claims.  
In claim 1: the limitations "a first chamber"; and "a first portion of the exterior casing is transparent"
In claim 2: the limitations "a second chamber”; and “an opaque partition”
In claim 3: the limitation "a third chamber”
In claim 9: the limitation "disposable container”
In claim 12: the limitation "a removable opaque material”

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-8 and 10-23 are objected to because of the following informalities:   
In claim 1: the term: “nanomenters” as cited in line 6, should be changed to –nanometers--. Correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

(AIA ) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-5, 8, 10-11, 14-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al. (US 5,079,396 previously cited) in view of Nelson et al (US 20110036390 newly cited).
Regarding claim 1, Katz discloses 
A container (coffee maker 10, fig.1) for preparing a beverage, comprising: 
a disposable container (disposable cup member 12, fig.1) [Col.8, line 60 cited: “…a disposable member…”];
an exterior casing (disposable cup member 12 has a casing, fig.1); and 
a first chamber (disposable cup member 12 has a chamber, fig.1) containing a concentrated beverage; 
However, Katz does not disclose
at least a first portion of the exterior casing is transparent, said transparent portion blocking light with wavelengths below 500 nanometers from entering the first chamber.


    PNG
    media_image1.png
    388
    313
    media_image1.png
    Greyscale

Nelson discloses a transparent portion blocking light with wavelengths below 500 nanometers [Par.0034 cited: “…a typical glass sheet blocks most UV light having a wavelength of less than about 300 nanometers, …”].
It would have been obvious to a person of ordinary skill in the art at before the effective filling date of the claimed invention to modify at least a first portion of an exterior casing of Katz, is transparent, wherein said transparent portion blocking light with wavelengths below 500 nanometers, as taught by Nelson, in order to protect UV sensitive materials in the chamber.



Regarding claim 4, Katz discloses
the concentrated beverage is a solid or liquid concentrated beverage [disposable cup member 12 can contain a solid or liquid concentrated beverage].

Regarding claim 5, Katz discloses
the concentrated beverage is a carbonated concentrated beverage [disposable cup member 12].

Regarding claim 8, Katz discloses
the first chamber (disposable cup member 12 has a chamber, fig.1) also contains an oxygen scavenger [disposable cup member 12 can contain a an oxygen scavenger].

Regarding claim 10, Katz discloses
the exterior casing is impermeable to gas [disposable cup member 12 is impermeable to gas].

Regarding claim 11, Katz discloses
the exterior casing is impermeable to oxygen [disposable cup member 12 is impermeable to oxygen].

Regarding claim 14, Katz discloses 
the exterior casing is composed of plastic or aluminum [Col.4, lines 61-63 cited: “…The cup 12 may, in general, be formed from any suitable plastic or paperboard material …”].

Regarding claim 15, Katz discloses 
the disposable container (disposable cup member 12, fig.1) is recyclable [disposable cup member 12 can be used as recyclable].

Regarding claim 16, Katz discloses 
the disposable container (disposable cup member 12, fig.1) is a box, a cylinder, or a sphere [disposable cup member 12 is a cylinder].

Regarding claim 19, Katz discloses
the first chamber (disposable cup member 12 has a chamber, fig.1) also contains an oxygen scavenger [disposable cup member 12 can contain a an oxygen scavenger comprises at least one of a sulfite or sulfonic acid, an iron complex, a cobalt complex, ferrous carbonate, ascorbate, sodium hydrogen carbonate, or an oxygen-scavenging polymer].

Regarding claim 20, Katz discloses
the first chamber (disposable cup member 12 has a chamber, fig.1) also contains an oxygen scavenger [disposable cup member 12 can contain a an oxygen scavenger is a polyester composition composed of a blend of thermoplastic polyester, a cobalt salt, ethylene glycol, and pyromellitic dianhydride].

Claims 1, 4-8 and 10-11, 14-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Garman (US 2006/0283332 A1 previously cited) in view of Katz et al. (US 5,079,396 previously cited) and further in view of Nelson et al (US 20110036390 newly cited).
Regarding claim 1, Garman discloses 

A container (coffee maker 10, fig.2) for preparing a beverage, comprising: 
an exterior casing (coffee maker 10, fig.2 has a casing); and 
a first chamber (brew beverage tank 13, fig.2) containing a concentrated beverage; 
wherein at least a first portion (transparent window 25, fig.2) of the exterior casing is transparent (transparent window 25).
However, Garman does not disclose a container is a disposable container, and at least a first portion of the exterior casing is transparent, said transparent portion blocking light with wavelengths below 500 nanometers from entering the first chamber.
Katz discloses a container (microwave brewing device 10, fig.1) having a disposable container (disposable cup member 12, fig.1) [Col.8, line 60 cited: “…a disposable member…”].
Nelson discloses a transparent portion blocking light with wavelengths below 500 nanometers [Par.0034 cited: “…a typical glass sheet blocks most UV light having a wavelength of less than about 300 nanometers, …”].
It would have been obvious to a person of ordinary skill in the art at before the effective filling date of the claimed invention to modify a container of Garman, by using a container is disposable container, as taught by Katz, in order to eliminate the necessity for having to wash a container (Col.1, line 56, Katz).
It would have been obvious to a person of ordinary skill in the art at before the effective filling date of the claimed invention to modify at least a first portion of an exterior casing of Garman, is transparent, wherein said transparent portion blocking light with 


    PNG
    media_image2.png
    520
    581
    media_image2.png
    Greyscale




Regarding claim 4, Garman discloses 
the concentrated beverage is a solid or liquid concentrated beverage [brew beverage tank 13, fig.2, can contain a solid or liquid concentrated beverage].

Regarding claim 5, Garman discloses 
the concentrated beverage is a carbonated concentrated beverage [brew beverage tank 13, fig.2, can contain a carbonated concentrated beverage].

Regarding claim 6, Garman discloses 
at least a second portion of the exterior casing is a permeable portion [bottom portion of a filter basket 40 is a permeable portion, see fig.4].

Regarding claim 7, Garman discloses 
the second portion of the exterior casing is permeable to liquid [bottom portion of a filter basket 40 is a permeable to liquid, see fig.4].

Regarding claim 8, Garman discloses 
the first chamber (brew beverage tank 13, fig.2) also contains an oxygen scavenger [brew beverage tank 13, fig.2, can contain a an oxygen scavenger].

Regarding claim 10, Garman discloses 
the exterior casing is impermeable to gas [the exterior casing, fig.2 is impermeable to gas].



Regarding claim 11, Garman discloses 
the exterior casing is impermeable to oxygen [the exterior casing, fig.2 is impermeable to oxygen].

Regarding claim 14, Katz discloses 
the exterior casing is composed of plastic or aluminum [Col.4, lines 61-63 cited: “…The cup 12 may, in general, be formed from any suitable plastic or paperboard material …”].

Regarding claim 15, Katz discloses 
the disposable container (disposable cup member 12, fig.1) is recyclable [disposable cup member 12 can be used as recyclable].

Regarding claim 16, Katz discloses 
the disposable container (disposable cup member 12, fig.1) is a box, a cylinder, or a sphere [disposable cup member 12 is a cylinder].

Regarding claim 19, Garman discloses 
the first chamber (brew beverage tank 13, fig.2) also contains an oxygen scavenger [brew beverage tank 13, fig.2, can contain a an oxygen scavenger comprises at least one of a sulfite or sulfonic acid, an iron complex, a cobalt complex, ferrous carbonate, ascorbate, sodium hydrogen carbonate, or an oxygen-scavenging polymer].


Regarding claim 20, Garman discloses 
the first chamber (brew beverage tank 13, fig.2) also contains an oxygen scavenger [brew beverage tank 13, fig.2, can contain a an oxygen scavenger is a polyester composition composed of a blend of thermoplastic polyester, a cobalt salt, ethylene glycol, and pyromellitic dianhydride].

It would have been obvious to a person of ordinary skill in the art at before the effective filling date of the claimed invention to modify a container of Garman, by using a container is disposable container, as taught by Katz, in order to eliminate the necessity for having to wash a container (Col.1, line 56, Katz).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Garman in view of Katz et al., Nelson et al and further in view of Kurtin (US 5,030,492 previously cited).
Garman discloses substantially all the features as set forth in claim 1 above.
However, Garman does not disclose a removable opaque material that covers the first transparent portion of the exterior casing, wherein the removable opaque material is a film or a foil.

Regarding claim 12, Kurtin discloses a removable opaque material (removable foil (12, 14, fig.1) that covers a transparent portion (transparent label 10, fig.1)

Regarding claim 13, Kurtin discloses the removable opaque material (removable foil 12, 14, fig.)) is a film or a foil (removable foil 12, 14).

It would have been obvious to a person of ordinary skill in the art at before the effective filling date of the claimed invention to modify a first transparent portion of the Garman’s invention, by including a removable opaque material that covers the first transparent portion of the exterior casing, wherein the removable opaque material is a film or a foil, as taught by Kurtin, in order to protect the first transparent portion.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Garman in view of Katz et al., Nelson et al and further in view of Bockbrader (US 2008/0148959 A1 previously cited).
Garman discloses substantially all the features as set forth in claim 1 above.
However, Garman does not disclose a second chamber; wherein the first chamber and the second chamber are divided by an opaque partition; and the first, transparent, portion of the exterior casing is a wall of the second chamber; and a third chamber that contains at least one flavor.
Regarding claim 2, Bockbrader discloses a second chamber (cold water receptacle 26, fig.1); wherein a first chamber (hot water receptacle 32, fig.1) and the second chamber (cold water receptacle 26) are divided by an opaque partition [as shown in fig.1, there is an opaque partition between a cold water receptacle 26 and a hot water receptacle 32]; and the first (hot water receptacle 32), transparent (window transparent, par.0047), portion of the exterior casing is a wall of the second chamber (cold water receptacle 26).

Regarding claim 3, Bockbrader discloses a third chamber (concentrate container 42, fig.1) that contains at least one flavor. 

    PNG
    media_image3.png
    530
    485
    media_image3.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art at before the effective filling date of the claimed invention to modify the Garman’s invention, by including a second chamber; wherein the first chamber and the second chamber are divided by an opaque partition; and the first, transparent, portion of the exterior casing is a wall of the second chamber; and a third chamber that contains at least one flavor, as taught by Bockbrader, in order to provide the flavor for a beverage.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Garman in view of Katz et al., Nelson et al  and in view of Bockbrader further in view of France et al. (US 2009/0035433 A1 previously cited).
Regarding claim 17, the modification of Garman, Katz, Nelson and Blockbrader discloses substantially all the features as set forth in claim 2 above, but does not disclose the opaque partition is permeable.
France discloses an opaque partition (divider 126, fig.1) is permeable [Par.0037 cited: “…The divider 126 may be liquid permeable …”].
It would have been obvious to a person of ordinary skill in the art at before the effective filling date of the claimed invention to replace an opaque partition of Garman’s invention, by using an opaque partition is permeable, as taught by France, in order to allow the liquid to be permeable to another chamber. 

Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Garman in view of Katz et al. , Nelson et al and further in view of Miyano et al (US 2013/0331458 A1 newly cited).
Regarding claim 18, the modification of Garman, Katz and Nelson discloses substantially all the features as set forth in claim 6 above, but does not disclose the second portion of the exterior casing is covered with a removable film or foil. 

Regarding claim 21, the modification of Garman, and Katz discloses substantially all the features as set forth in claim 9 above, but does not disclose the exterior casing is coated with a light-blocking colorant.

Miyano discloses a casing is covered with a removable film or foil or is coated with a light-blocking colorant [Par.0140 cited: “…The container material according to the present invention, which is at least one selected from the group consisting of …, may also comprise an additive used in the production of a container or film, for example, a plasticizer, a cross linking agent, a mold releasing agent, a thickening agent, a reinforcing agent, a flame retardant, a light-blocking agent …”].
It would have been obvious to a person of ordinary skill in the art at before the effective filling date of the claimed invention to replace a second portion of the exterior casing of Garman, by using a casing is covered with a removable film or foil or is coated with a light-blocking colorant, as taught by Miyano, in order to block the light.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Garman in view of Katz et al., Nelson et al  in view of Kurtin and further in view of Miyano et al 
Regarding claims 22-23, the modification of Garman, Katz and Nelson discloses substantially all the features as set forth in claim 12 above, but does not disclose the removable opaque material is coated with a light-blocking colorant, wherein the removable opaque material is aluminum foil.

Miyano discloses a material is a light-blocking colorant, which is aluminum foil [Par.0140 cited: “…The container material according to the present invention, which is at least one selected from the group consisting of …, an aluminum and a glass…”].
It would have been obvious to a person of ordinary skill in the art at before the effective filling date of the claimed invention to modify a material of a removable opaque 

Response to Amendment
With respect to the Drawing Objection: since the new drawing has not been filed, therefore, the Drawing Objection is maintained because it causes the confusion during examination.
With respect to the 112a Rejection: the amended claim filed on 03/16/2021 overcame the Rejection 112a.
With respect to the Double Patenting Rejection: since the copending application 15/553,572 is abandoned, such that the Double Patenting Rejection is maintained.


Response to Argument
Applicant's arguments with respect to the newly amended limitation, filed on 03/16/2021, have been considered but are moot in view of the new ground(s) of rejection. 
Applicant’s argument with respect to Garman in view of Katz in the Remark filed on 03/16/2021 has been fully considered but it is not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the Katz reference is only used as an evidence that any container(s) can be 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
03/17/2021